Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-2, 4, 6, 8-9, 12, 15, 17-18, 20-21 and 29-33 are pending.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 4, 8-9, 11-12, 27, 31 and 33  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (U.S. Pub. No. 20050123603, published 06/09/2005, cited in the previous Office action) in view of: i) Horrocks (Pharmacological Research, 1999, 40(3), 211-225, cited in the previous Office action); and ii) Sarris (J. Thoracic Cardiovascular Surgery, 1989, 97, 841-855, cited in the previous Office action), is withdrawn in view of the amendment of claim 4 to newly recite the limitation of “a composition consisting of menaquinones (MK)-7 and MK-6”.
The rejection of claims 4, 8-9, 11-12, 27-28, 31 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeer (WO2004019923, published March 11, 2004, cited in the previous Office action) in view of: i) Horrocks (Pharmacological Research, 1999, 40(3), 211-225, cited in the previous Office action); and ii) Sarris (J. Thoracic Cardiovascular Surgery, 1989, 97, 841-855, cited in the previous Office action), is withdrawn in view of the amendment of claim 4 to newly recite the limitation of “a composition consisting of menaquinones (MK)-7 and MK-6”.
Response to Applicants’ Arguments/Remarks
Applicants’ arguments filed on 07/07/2021 (see pages 6-9 of Remarks), have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 4 to newly recite the limitation of “a composition consisting of menaquinones (MK)-7 and MK-6”, necessitates a new ground of rejection set forth below.
Applicants’ amendments filed on 07/07/2021, have been fully considered. Applicants have amended claim 4. Applicants have cancelled claims 11 and 27-28. Claims 6 and 32 remain 

Claim Rejections - 35 USC § 112-2nd Paragraph
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “the one or more unsaturated fatty acid”, in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 33 lacks antecedent basis because the limitation of “one or more unsaturated fatty acid”, is not recited in claim 4, from which claim 33 depends. A person skilled in the art could not reasonably determine the metes and bounds of the limitation in claim 33. Appropriate correction is required.

Claim Rejections - 35 USC § 112-1st Paragraph, New Matter
New Grounds of Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8-9, 12, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8-9, 12, 31 and 33 depend from claim 4 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
Applicants have amended claim 4 to newly recite the limitation of a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component. Applicants’ Response filed on 07/07/2021, has introduced new matter. 
M.P.E.P. § 2163 states:
 “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention…one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” 

The Applicants allege that support for newly recited limitation can be found in the specification and claims as originally filed.  Please see page 6 of Remarks filed on 07/07/2021. 
The specification (see page 14, Example 1), provides a working example of a capsule consisting of MK-7, MK-6, EPA ethyl ester, DHA ethyl ester and alpha-tocopherol.
However, a review of the specification and claims as originally filed, fails to provide any support for a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component. The specification provides insufficient written description to support a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component, recited in amended claim 4. 
Therefore, the Applicants’ amendment of claim 4 to introduce the limitation of a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component, is considered as new matter. Applicants are required to provide sufficient written support for the limitations recited amended claim 4 in the specification or claims as filed or remove these limitations from the claims in response to this Office action.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention. In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no disclosure of a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component. 
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Cali. v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  
Accordingly, it is not clear Applicants were in possession of the full scope of the claimed composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component. The skilled artisan could not immediately envisage the claimed composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component, based on the instant disclosure.
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8-9, 11-12, 27, 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (U.S. Pub. No. 20050123603, published 06/09/2005, cited in the previous Office action) in view of: i) Vermeer (WO2004019923, published March 11, 2004, cited in the previous Office action); ii) Horrocks (Pharmacological Research, 1999, 40(3), 211-225, cited in the previous Office action); and iii) Sarris (J. Thoracic Cardiovascular Surgery, 1989, 97, 841-855, cited in the previous Office action).

Applicants describe their invention as a bone, cartilage or cardiovascular disease therapy comprising vitamin K2 class compounds (menaquinones, MK-2 through MK-13) in combination with one or more polyunsaturated fatty acid (PUFA), fish oil and krill oil. Please see instant specification at page 1. 
The specification provides working examples of: i) cell culture studies to evaluate vitamin K uptake and metabolism (see pages 11-12 and 18-20); ii) administering MK-7 in combination with fish oil containing EPA, DHA and other PUFA, to healthy males (see pages 16-18).
Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method for treating cardiovascular disease in a human or an animal, with a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component, and optionally one or more compounds selected from EPA, alpha-tocopherol, vitamins A and D, and di-alpha-tocopherylacetate.
 However, none of the Applicants’ work involves administering a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component, and optionally one or more compounds selected from EPA, alpha-tocopherol, vitamins A and D, and di-alpha-tocopherylacetate, to any human or animal suffering from any cardiovascular disease.
Independent claim 4 is directed to a method for treating cardiovascular disease in a human or an animal, consisting of administering a composition for oral administration, consisting of MK-7 and MK-6; and DHA; and inactive pharmaceutically acceptable component, and optionally one or more compounds selected from EPA, alpha-tocopherol, vitamins A and D, and di-alpha-tocopherylacetate, to the human or animal.
Regarding claim 4, Dalland relates to oral delivery of effective daily dose of MK-7 to a human or an animal (see abstract, ¶s 0002, 0008-0009, 0012-0013 , 0028, 0057 and reference claims 1-60). Dalland discloses that MK-7 is the active ingredient of natto (see ¶ 0003). Dalland discloses that scientific studies have been ongoing for more than 100 years and documented effect of Natto on cardiovascular health (see ¶s 0004, 0015 and 0041). Dalland discloses that the MK-7 compositions can be formulated with pharmaceutically acceptable carriers or excipients (see ¶s 0032 and 0047). Dalland discloses that the inventive MK-7 composition can be employed in combination with a number of other compounds such as omega-3 fatty acid, vitamins and antioxidants (see ¶s 0050-0054).
Although Dalland is not explicit in teaching a composition consisting of MK-7 and MK-6, a person skilled in the art would have found it obvious arrive at a composition consisting of MK-7 and MK-6. This is because MK-7 and MK-6 belong to the same class of vitamin K2 compounds (menaquinones or MKs), which have been recognized for their utility in the treatment of bone and cardiovascular diseases.
For example, Vermeer teaches an MK compound of general formula illustrated in Figure 1 below, in which n is an integral from 1 to 12; and in which the broken lines indicate the optional presence of a double bond. Vermeer discloses vitamin K2 class compound selected from the group consisting of MK-4, MK-5, MK-6, MK-7, MK-8, MK-9, MK-10, MK-11, MK-12 and MK-13 (the abbreviation MK4-13 representing respectively, menaquinone-4, menaquinone-5, …., and menaquinone-13). Please see page 5.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1
Similar to Dalland (see discussions above), Vermeer discloses the compounds as useful in the treatment of cardiovascular and bone diseases.  Please see title of the invention, abstract, page 1, lines 5-7, page 2, lines 4-35, page 3, lines 4-9, 10-34, page 4, page 5, lines 1-21, pages 7-8 and reference claim 13. Vermeer also discloses, wherein it may be of benefit to combine a vitamin K2 class compound, with one or more additional components such as omega-3 fatty acid and tocopherols (see page 3, lines 25-32). Vermeer discloses that the composition can be in a single composition or in the form of a kit for simultaneous, sequential or separate administration. Vermeer discloses that the composition can be formulated with pharmaceutically acceptable carriers can be in the form of tablets, capsules and other forms. See page 6, lines 22-32 and page 7, lines 9-22.
A person skilled in the art would have considered formulating a composition consisting of MK-7 and one or more MKs, such as MK-7 and MK-6, for the advantage of the additive effects of a combination therapy. One skilled in the art would have had a reasonable expectation that a composition consisting of MK-7 and one or more MKs, such as MK-7 and MK-6, would exhibit greater efficacy in the treatment a cardiovascular or bone disease, when compared to the efficacy of a composition consisting of MK-7 alone.
The Examiner would like to draw Applicants’ attention to the following:
"[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). Emphasis added. 
 In the instant case, the MKs, such as MK-7 and MK-6, have been recognized for their utility in the treatment of bone and cardiovascular diseases (see discussions above). Therefore, any combination of MKs (e.g., MK-7 and MK-6) in a method for the treatment of cardiovascular diseases, would have been obvious.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
However, Dalland and Vermeer differ from the invention of claim 4 only insofar as the cited references are not explicit teaching DHA as an omega-3 fatty acid.
Horrocks is cited for disclosing DHA as an omega-3 fatty acid (see abstract). Horrocks discloses cardiovascular disease as the leading cause of death in western nations and further teaches that DHA has a positive effect on diseases such as hypertension, arthritis, atherosclerosis, depression, adult-onset diabetes mellitus, myocardial infarction, thrombosis and some cancers.  Please see title of the article and abstract.  Horrocks on page 216, 2nd ¶ on right column under the title “Cardiovascular Disease”, states: 
 “The leading cause of death in western nations is cardiovascular disease [76]. The increase in deaths due to coronary heart disease in these nations has been blamed on the increased consumption of saturated fats. The American Heart Association estimates that 57 million Americans have cardiovascular disease, causing 954,000 deaths annually and costing $259 billion per year. Hypolipidemic pharmaceutical agents, such as cholestyramine, colestipol, lovastatin, pravastatin, other statins, clolibrate, and niacin are effective in various degrees in reducing serum triglycerides and LDL-cholesterol and increasing HDL-cholesterol. However, these drugs also have significant side effects. Cholestyramine and colestipol disturb the GI tract. The statins may elevate liver enzymes, disturb the GI tract, and cause dysfunctions of the CNS. Patients with hepatic or renal disorders cannot use clofibrate. Niacin is associated with vasodilation with flushing episodes and other side effects. Many billions of dollars are spent annually on these drugs. Better nutrition with more long-chain omega-3 fatty acids, especially DHA, can produce the same lipid changes and positive effects with no side effects and much less expense.”

Horrocks discloses that EPA and DHA are both present in fish oils, and fish oils generally contain more EPA than DHA. Thus, EPA was presumed to be the active component of fish oils for cardiovascular protection. However, when purified ethyl esters of these two fatty acids were tested for their ability to: (i) suppress arrhythmias induced by ischaemia; (ii) retard development of hypertension in rats genetically predisposed to hypertension; (iii) offset the constriction caused by thromboxane in isolated blood vessels; and (iv) reduce the excretion of protein in the urine in a model of kidney failure caused by hypertension, DHA was more effective than EPA in all of these tests. The results imply that DHA is the principal active component in fish oil for cardiovascular protection.  Please page 217, last ¶ of right column through page 218, 1st ¶ on left column.
Regarding the pathogenesis of a cardiovascular disease, Horrocks on page 218, 2nd ¶ on right column, states: 
“In the pathogenesis of atherosclerosis, vascular smooth muscle cell growth is an important component. These cells have the potential to proliferate and to accumulate lipids. Cyclins and cyclin-de- pendent kinases control progression through the eukaryotic cell cycle and thus the proliferation of cells. DHA and EPA inhibit DNA synthesis through G1 cyclins, cyclin-dependent kinases, and cyclin-dependent kinase inhibitors (p27) and stop the progression from G1 to S phase. Oleic and linoleic acids had no effect. The same mechanism may also be operative in tumour cells whose proliferation is inhibited by DHA and EPA.  EPA and DHA inhibit the proliferation of vascular smooth muscle cells. This could explain part of the anti-atherosclerotic effect of fish oils.”

Sarris is cited for disclosing a method treating arteriosclerosis with fish oil and disclosing fish oil as a source of DHA. Please see title of the article, abstract, pages 842- 851, Figures 1-6 and tables I-IV. 
Therefore, at the time of the instant invention, an artisan of the ordinary skill would have found it obvious to modify Dalland with Vermeer, Horrocks and Sarris in order to administer a composition consisting of MK-7 and MK-6; and a purified or fish oil form of DHA, or with both DHA and EPA, and pharmaceutically acceptable carrier or excipient, to a human or animal suffering from cardiovascular disease. The skilled artisan would have had a reasonable expectation that the administration of the combination therapy, would treat the cardiovascular disease in the human or animal. This is because Dalland, Vermeer, Horrocks and Sarris combined to disclose the same use of MK-7 and MK-6; and a purified or fish oil form of DHA, or with both DHA and EPA, for treating cardiovascular disease (see discussions above).
 The person skilled in the art would have considered administering MK-7 and MK-6 in combination with DHA alone or with both DHA and EPA in a form of fish oil, for the advantage of the additive effects of a combination therapy. The artisan of the ordinary skill would have had a reasonable expectation the combination therapy would exhibit an enhanced therapeutic efficacy, when compared to a monotherapy comprising for example, MK-7 and MK-6.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The Examiner would like to draw Applicants’ attention to the following:
"[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). Emphasis added. 
 In the instant case, each of MK-7, MK-6, DHA and EPA, has been recognized for its utility in the treatment of bone and cardiovascular diseases (see discussions above). Therefore, the combination of MK-7, MK-6 and DHA or MK-7, MK-6, DHA and optionally EPA, in a method for the treatment of cardiovascular diseases, would have been obvious.
Furthermore, it has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
Regarding claims 8-9, the cited references combined to disclose cardiovascular disease (claim 8) and atherosclerosis or arteriosclerosis (claim 9). Please see discussions above.
Regarding claim 12 the cited references combined to disclose fish as source of EPA (see discussions above).
Regarding claim 31, Dalland discloses men and women, aged 55-60 (see ¶ 0071).
Regarding claim 33, the claimed dosage range of between 400 and 1000 mg for the one or more unsaturated fatty acids, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. For example, Horrocks (see page 217), discloses that a monthly intake of 5500 mg of omega-3 fatty acids (665.5 mg DHA, 1023 EPA)1, was associated with a 505 reduction in the risk of cardiac arrest. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05).
In the instant case, because the claimed amount of between 400 and 1000 mg for the one or more unsaturated fatty acids, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc, 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
In the instant case, Applicants disclose combination therapy of at least one vitamin K2 class compound selected from the group consisting of the list disclosed therein with DHA, either purified or in a form of a marine oil, as useful for treating at least one of cardiovascular disease, bone disease and cartilage disease in a human or animal (see instant specification pages 1-8 and instant claim 4). Dalland, Vermeer, Horrocks and Sarris combined to disclose the same use for a composition consisting of MK-7 and MK-6; and a purified or fish oil form of DHA, or with both DHA and EPA, and pharmaceutically acceptable carrier or excipient.  Please see discussions above.
 The artisan of the ordinary skill would have had a reasonable expectation that a composition consisting of MK-7 and MK-6; and a purified or fish oil form of DHA, or with both DHA and EPA, and pharmaceutically acceptable carrier or excipient, would exhibit an enhanced therapeutic efficacy, when compared to a composition comprising individual components alone.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Sarris at Table I, discloses that DHA is 12.1% and EPA is 18.6% of fish oil fatty acids.